FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN STURGEON,                          No. 13-36165
                 Plaintiff-Appellant,
                                           D.C. No.
STATE OF ALASKA,                        3:11-cv-00183-
              Plaintiff-Intervenor,          HRH

                 v.

SUE MASICA, in her official capacity
as Alaska Regional Director of the
National Park Service; GREG
DUDGEON; ANDEE SEARS; SALLY
JEWELL, Secretary of the Interior;
JONATHAN JARVIS, in his official
capacity as Director of the National
Park Service; THE NATIONAL PARK
SERVICE; THE UNITED STATES
DEPARTMENT OF THE INTERIOR,
               Defendants-Appellees.
2                 STURGEON V. MASICA

STATE OF ALASKA,                           No. 13-36166
     Intervenor-Plaintiff–Appellant,
                                             D.C. No.
                 and                      3:11-cv-00183-
                                               HRH
JOHN STURGEON,
                             Plaintiff,
                                             OPINION
                  v.

SUE MASICA, in her official capacity
as Alaska Regional Director of the
National Park Service; GREG
DUDGEON; ANDEE SEARS; SALLY
JEWELL, Secretary of the Interior;
JONATHAN JARVIS, in his official
capacity as Director of the National
Park Service; THE NATIONAL PARK
SERVICE; THE UNITED STATES
DEPARTMENT OF THE INTERIOR,
               Defendants-Appellees.


       Appeal from the United States District Court
                for the District of Alaska
    H. Russel Holland, Senior District Judge, Presiding

                 Argued and Submitted
          August 12, 2014—Anchorage, Alaska

                  Filed October 6, 2014
                      STURGEON V. MASICA                              3

          Before: Jerome Farris, Dorothy W. Nelson,
          and Jacqueline H. Nguyen, Circuit Judges.

                    Opinion by Judge Nguyen


                           SUMMARY*


               Standing / National Park Service

    The panel affirmed the district court’s summary judgment
in favor of federal appellees, and vacated the judgment
against intervenor/appellant State of Alaska, due to its lack of
standing, in an action brought by John Sturgeon challenging
the National Park Service’s enforcement of a regulation
banning the operation of hovercrafts on the Nation River.

    Tha National Park Service (“NPS”) ban prevented
Sturgeon from using his personal hovercraft on his moose
hunting trips on the Nation River, part of which falls within
the Yukon-Charley Rivers National Preserve. The State of
Alaska intervened, challenging NPS’s authority to require its
researchers to obtain a permit before engaging in studies of
chum and sockeye salmon on the Alagnak River, part of
which falls within the boundaries of the Katmai National Park
and Preserve.

    The panel held that Sturgeon established Article III
standing. The panel also held that the federal appellees
waived their prudential standing arguments. The panel

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4                  STURGEON V. MASICA

further held that the State of Alaska lacked standing to
challenge the NPS regulations. The panel vacated the district
court’s judgment as to Alaska, and remanded with
instructions that Alaska’s case be dismissed for lack of
jurisdiction.

    The panel rejected Sturgeon’s contention that § 103(c) of
the Alaska National Interest Lands Conservation Act
precluded NPS from regulating activities on state-owned
lands and navigable waters that fell within the boundaries of
National Park System units in Alaska. The panel held that
Sturgeon’s interpretation of § 103(c) was foreclosed by the
plain text of the statute. The panel held that even assuming
that the waters of and lands beneath the Nation River had
been “conveyed to the State” for purposes of the Alaska
National Interest Lands Conservation Act § 103(c), NPS’s
hovercraft ban was not a regulation that applied solely to
public lands within conservation system units in Alaska; and
given its general applicability, the regulation could be
enforced on both public and nonpublic lands alike within
conservation system units.

    The panel also rejected Sturgeon’s arguments that the
Secretary of the Interior exceeded her statutory authority in
promulgating the regulation at issue, and that her action
raised serious constitutional concerns.
                   STURGEON V. MASICA                       5

                        COUNSEL

Matthew T. Findley (argued) and Eva R. Gardner, Ashburn
& Mason, P.C., Anchorage, Alaska; Douglas Pope, Pope &
Katcher, Anchorage, Alaska, for Plaintiff-Appellant John
Sturgeon.

Jeanie Ann Nelson (argued), Assistant Attorney General,
State of Alaska, Department of Law, Anchorage, Alaska, for
Intervenor-Plaintiff-Appellant State of Alaska.

Elizabeth Ann Peterson (argued), Andrew C. Mergen, David
C. Shilton, Dean K. Dunsmore, Vivian H. W. Wang, and Sam
Hirsch, Acting Assistant Attorney General, United States
Department of Justice, Environment and Natural Resources
Division, Washington, D.C.; Jason Waanders, United States
Department of the Interior, Office of the Solicitor,
Philadelphia, Pennsylvania; F. Christopher Bockmon, United
States Department of the Interior, Office of the Solicitor,
Anchorage, Alaska, for Defendants-Appellees.

Jahna M. Lindemuth and Katherine Demarest, Dorsey &
Whitney LLP, Anchorage, Alaska, for Amicus Curiae Cook
Inlet Region, Inc., Arctic Slope Regional Corp., Koniag, Inc.,
Chickaloon Moose Creek Native Association, Inc., Knikatnu,
Inc., Ninilchik Natives Association, Inc., Salamatof Native
Association, Inc., Seldovia Native Association, Inc., and
Tyonek Native Corp.

James D. Linxwiler and Josh Van Gorkom, Guess & Rudd
P.C., Anchorage, Alaska, for Amicus Curiae native
corporations.
6                   STURGEON V. MASICA

Katherine Strong and Valerie Brown, Trustees for Alaska,
Anchorage, Alaska; Thomas E. Meacham, Anchorage,
Alaska, for Amicus Curiae National Parks Conservation
Association.


                          OPINION

NGUYEN, Circuit Judge:

     John Sturgeon (“Sturgeon”) challenges the National Park
Service’s (“NPS”) enforcement of a regulation banning the
operation of hovercrafts on the Nation River, part of which
falls within the Yukon-Charley Rivers National Preserve.
The ban prevented Sturgeon from using his personal
hovercraft on his moose hunting trips on the Nation River.
The State of Alaska intervened, challenging NPS’s authority
to require its researchers to obtain a permit before engaging
in studies of chum and sockeye salmon on the Alagnak River,
part of which falls within the boundaries of the Katmai
National Park and Preserve.

    Sturgeon and Alaska present the same legal argument:
§ 103(c) of the Alaska National Interest Lands Conservation
Act (“ANILCA”) precludes NPS from regulating activities on
state-owned lands and navigable waters that fall within the
boundaries of National Park System units in Alaska. The
district court granted summary judgment in favor of the
federal appellees.      Because we find that Sturgeon’s
interpretation of § 103(c) is foreclosed by the plain text of the
statute, we affirm as to Sturgeon. We hold that Alaska lacks
standing to bring this challenge, and thus vacate and remand
with instructions that Alaska’s case be dismissed.
                        STURGEON V. MASICA                                 7

                                     I.

    The facts are straightforward and largely undisputed.
Since 1971, Sturgeon has hunted moose on an annual basis on
the Nation River.1 The lower six miles of the Nation River lie
within the Yukon-Charley Rivers National Preserve
(“Yukon-Charley”), which is a unit of the National Park
System. In 1990, Sturgeon purchased a small, personal
hovercraft, which he used on his hunting excursions. In
September 2007, while repairing his hovercraft on a gravel
bar adjoining the river, Sturgeon was approached by three
NPS law enforcement employees. They informed him that
NPS regulations prohibited the operation of hovercrafts
within the Yukon-Charley and issued him a verbal warning.
Sturgeon protested that the NPS regulations were inapplicable
because he was operating his hovercraft on a state-owned
navigable river. Sturgeon contacted his attorney via satellite
phone, who in turn contacted Andee Sears, a Regional Law
Enforcement Specialist with NPS. Sears told Sturgeon’s
attorney that the hovercraft must be removed from the
Yukon-Charley. Sturgeon complied.

    Later, Sturgeon followed up with Sears over the phone
and met with him in Anchorage. Sears advised Sturgeon that
even though Alaska might own the submerged land beneath
the river, the hovercraft ban was nonetheless in force within

 1
   The Nation River is a tributary of the Yukon River. While Sturgeon’s
complaint also mentions his hunting excursions on the Yukon River, part
of which also falls within the Yukon-Charley Rivers National Preserve, he
failed to raise a separate claim for the Yukon River. Thus, the district
court found that only the applicability of the regulation to the Nation River
was before the court. Sturgeon v. Masica, No. 3:11-CV-0183-HRH, 2013
WL 5888230, at *6 (D. Alaska Oct. 30, 2013). Sturgeon does not
challenge that finding on appeal.
8                   STURGEON V. MASICA

the boundaries of the Yukon-Charley. Sears warned Sturgeon
that he risked criminal liability if he operated his hovercraft
within the Yukon-Charley. In response to these warnings,
Sturgeon refrained from using his hovercraft during the 2008
to 2010 moose hunting seasons and has not been able to hunt
on the portions of the Nation River that fall within the
boundaries of the Yukon-Charley.

    Although Sturgeon sent a letter to then-Secretary of the
Interior, Ken Salazar, petitioning for repeal or amendment of
the NPS regulations restricting his access to navigable waters
located within national park boundaries, he did not receive a
response. He then sued in federal district court, seeking an
order declaring that NPS’s regulations violated ANILCA, as
applied to him on state-owned lands and waters, and
enjoining the federal defendants from enforcing these
regulations.

    Alaska intervened, raising the same argument that the
application and enforcement of NPS regulations on
state-owned lands and waters violated ANILCA.
Specifically, Alaska challenged NPS regulations that required
employees of the Alaska Department of Fish and Game to
obtain a scientific research and collecting permit before
engaging in genetic sampling of chum and sockeye salmon on
the Alagnak River. These regulations purportedly harmed
Alaska “in the form of increased staff time and expense in
complying with NPS procedures and in the form of delays in
implementing the project.” Alaska further argued that NPS’s
actions both interfered with its sovereign right to manage and
regulate its lands and waters and chilled its citizens’ ability to
enjoy the rights and benefits flowing from its management of
state resources.
                   STURGEON V. MASICA                        9

    On summary judgment, the district court ruled in favor of
the federal appellees.         Sturgeon v. Masica, No.
3:11-CV-0183-HRH, 2013 WL 5888230, at *9 (D. Alaska
Oct. 30, 2013). The district court found that Sturgeon’s and
Alaska’s interpretation of ANILCA § 103(c) lacks support in
the plain language of the statute. Id. at *8–*9. This appeal
followed.

                              II.

    We review questions of law resolved on summary
judgment de novo, and the district court’s factual findings for
clear error. Al Haramain Islamic Found., Inc. v. U.S. Dep’t
of Treasury, 686 F.3d 965, 976 (9th Cir. 2012).

                             III.

    As an initial matter, the federal appellees contend that we
lack jurisdiction over this appeal because Sturgeon and
Alaska have failed to establish standing. Even though the
federal appellees did not present these arguments to the
district court below, they may nonetheless do so for the first
time on appeal. The constitutional requirements for standing
under Article III are jurisdictional, cannot be waived by any
party, and may be considered sua sponte. City of Los Angeles
v. Cnty. of Kern, 581 F.3d 841, 845 (9th Cir. 2009). The
oft-repeated “irreducible constitutional minimum of standing
contains three elements.” Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992). “First, the plaintiff must have
suffered an ‘injury in fact,’” which is both concrete and
particularized, as well as actual or imminent. Id. “Second,
there must be a causal connection between the injury and the
conduct complained of,” meaning that the injury must be
“fairly traceable to the challenged action of the defendant.”
10                 STURGEON V. MASICA

Id. (quoting Simon v. Eastern Ky. Welfare Rights Org.,
426 U.S. 26, 41–42 (1976) (quotation mark and alterations
omitted)). Third, it must be likely that a favorable decision
would redress the injury identified. Id. at 561.

    Apart from these constitutional concerns, “there exists a
body of ‘judicially self-imposed limits on the exercise of
federal jurisdiction’” that forms the prudential standing
doctrine. Cnty. of Kern, 581 F.3d at 845 (quoting Allen v.
Wright, 468 U.S. 737, 751 (1984)); see also Sprint Commc’ns
Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 289–90 (2008).
Because these considerations are nonconstitutional in nature,
they may be deemed waived if not previously raised before
the district court. Cnty. of Kern, 581 F.3d at 845.

                              A.

    We find that Sturgeon has established standing. The
federal appellees argue that Sturgeon has failed to show
probable or imminent enforcement of the NPS regulations to
meet the first requirement of an injury-in-fact. The federal
appellees’ view, however, cannot be reconciled with the
Supreme Court’s recent decision in Susan B. Anthony List v.
Driehaus, 134 S. Ct. 2334 (2014), where the Court
emphasized that threatened enforcement actions may suffice
to create Article III injuries. “When an individual is subject
to such a threat, an actual arrest, prosecution, or other
enforcement action is not a prerequisite to challenging the
law.” Id. at 2342. Thus, “a plaintiff satisfies the
injury-in-fact requirement where he alleges ‘an intention to
engage in a course of conduct arguably affected with a
constitutional interest, but proscribed by a statute, and there
exists a credible threat of prosecution thereunder.’” Id.
                   STURGEON V. MASICA                      11

(quoting Babbitt v. Farm Workers Nat’l Union, 442 U.S. 289,
298 (1979)).

    Sturgeon has satisfied the injury-in-fact requirement. He
has alleged an intention to use his hovercraft, and has
contacted both NPS and the Department of the Interior
regarding the applicability and enforcement of the regulation
to his hovercraft use. Sturgeon’s inability to use his
hovercraft for moose-hunting purposes arguably implicates
his right under the Privileges or Immunities Clause of the
Fourteenth Amendment “to use the navigable waters of the
United States, however they may penetrate the territory of the
several States.” The Slaughter-House Cases, 83 U.S. 36, 79
(1872); see also Courtney v. Goltz, 736 F.3d 1152, 1160 (9th
Cir. 2013) (interpreting the Privileges or Immunities Clause
to encompass “a right to navigate the navigable waters of the
United States”). Sturgeon thus alleges “an intention to
engage in a course of conduct arguably affected with a
constitutional interest.” Susan B. Anthony List, 134 S. Ct. at
2342 (quoting Babbitt, 442 U.S. at 298).

    Further, there is no dispute that his intended conduct is
proscribed by NPS regulation. See 36 C.F.R. § 2.17(e)
(stating that “[t]he operation or use of hovercraft is
prohibited” within NPS-administered lands and waters, which
include the Yukon-Charley). Finally, “there exists a credible
threat of prosecution thereunder.” Susan B. Anthony List,
134 S. Ct. at 2342 (quoting Babbitt, 442 U.S. at 298). The
federal appellees concede that Sturgeon received a verbal
warning not to use the hovercraft, that Special Agent Sears
told Sturgeon’s lawyer that Sturgeon “should remove the
hovercraft from the preserve,” and that Sears later indicated
that Sturgeon “[might] be subject to criminal liability if he
12                     STURGEON V. MASICA

operated a hovercraft in the preserve.”2 These facts are
sufficient to show a credible threat of enforcement against
Sturgeon.

    Next, the federal appellees argue that any injury-in-fact
identified by Sturgeon is not “fairly traceable” to actions of
NPS. We disagree. The regulation was promulgated by NPS
and enforcement has been threatened by NPS employees.
Therefore, Sturgeon’s injuries are “fairly traceable” to actions
of NPS. Finally, a favorable decision would redress
Sturgeon’s identified injury-in-fact, and the federal appellees
do not contend otherwise.

    In addition to contending that Sturgeon lacks Article III
standing, the federal appellees argue that prudential
considerations of ripeness and adverseness militate against a
finding of standing. However, the federal appellees failed to
raise these arguments before the district court. We thus find
them waived, as prudential standing arguments “can be
deemed waived if not raised in the district court” due to their
nonconstitutional nature.3 Cnty. of Kern, 581 F.3d at 845
(quoting Bd. of Natural Res. v. Brown, 992 F.2d 937, 946 (9th
Cir. 1993)) (internal quotation marks omitted).




     2
     Indeed, if Sturgeon violated NPS’s hovercraft ban, he would risk
incurring a fine and imprisonment for up to six months. See 36 C.F.R.
§ 1.3(a).
 3
   Moreover, it may be that the “Article III standing and ripeness issues
in this case ‘boil down to the same question’”–namely, whether a
sufficient injury-in-fact exists to render the case ripe. Susan B. Anthony
List, 134 S. Ct. at 2341 n.5 (quoting MedImmune, Inc. v. Genentech, Inc.,
549 U.S. 118, 128 n.8 (2007)).
                    STURGEON V. MASICA                       13

                              B.

    The State of Alaska, on the other hand, lacks standing.
Alaska offers three bases to support its standing: (1) harm “in
the form of increased staff time and expense” in obtaining
and complying with the terms of a scientific research and
collecting permit; (2) injuries to Alaska’s sovereign right to
control its lands and waters; and (3) the Secretary of the
Interior’s denial of its petition for administrative proceedings
that would repeal or amend the regulations at issue. We
address each of the proffered bases in turn.

    With regard to Alaska’s chum and sockeye salmon study,
the increased burdens to Alaska as a result of NPS’s permit
requirement clearly constitute injuries-in-fact.         It is
undisputed that NPS employees informed Alaska’s
Department of Fish and Game (“DFG”) that a scientific
research and collecting permit was required before it engaged
in the study. The scientific research and collecting permit
that DFG actually obtained and the General Conditions and
Park Specific Guidance that accompanied it–all of which are
part of the record–demonstrate that DFG was forced to
comply with numerous obligations and limitations under the
terms of the permit. To name just a few, DFG was not
allowed to destroy research specimens without NPS’s prior
authorization, was obligated to catalogue collected specimens
into NPS’s Interior Collections Management System and
label such specimens with NPS accession and catalog
numbers, and was required to submit an Investigator’s
Annual Report and copies of other final reports and
publications resulting from the study within a year of
publication. The record thus amply supports Alaska’s
allegation of harm in the form of increased staff time and
expense.
14                  STURGEON V. MASICA

    But while Alaska may have suffered cognizable injuries,
a favorable ruling would not redress these injuries. Alaska’s
complaint sought a declaration that the NPS regulations were
invalid and void as applied to state-owned lands and waters
and an injunction barring future enforcement of the
regulations on state-owned lands and waters. Such relief
would not remedy injuries relating to DFG’s chum and
sockeye salmon study in 2010, which have already been
incurred and suffered. At oral argument, Alaska represented
that DFG’s chum and sockeye salmon study is complete, and
the record offers no indication that related studies or efforts
are pending or forthcoming. In the absence of evidence
showing how the requested relief would redress its identified
injuries, Alaska may not rely on activities relating to the 2010
study of chum and sockeye salmon to establish standing. Cf.
Lujan, 504 U.S. at 564 (“Past exposure to illegal conduct
does not in itself show a present case or controversy
regarding injunctive relief . . . if unaccompanied by any
continuing, present adverse effects.” (alteration in original)
(quoting Los Angeles v. Lyons, 461 U.S. 95, 102 (1983))
(internal quotation marks omitted).

     The second basis proffered by Alaska presents a closer
question. Alaska argues that the NPS regulations violate its
“sovereign[]” and “proprietary interests” in its lands and
waters, and interfere with its “authority and ability to manage
its property in accordance with the Alaska Constitution and
state law.” States certainly possess sovereign and proprietary
interests that may be pursued via litigation. Alfred L. Snapp
& Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592,
601–02 (1982); see also, Pennsylvania v. New Jersey,
426 U.S. 660, 665 (1976) (“It has . . . become settled doctrine
that a State has standing to sue only when its sovereign or
quasi-sovereign interests are implicated . . . .”). However, we
                   STURGEON V. MASICA                      15

conclude that Alaska’s arguments are unavailing for purposes
of establishing standing under the circumstances of this case.

    To begin with, Alaska failed to meet the requirement that
its purported injuries be “actual or imminent.” Lujan,
504 U.S. at 560 (quoting Whitmore v. Arkansas, 495 U.S.
149, 155 (1990)) (internal quotation mark omitted). Because
Alaska did not identify any actual conflict between NPS’s
regulations and its own statutes and regulations, we are left
with only a vague idea of how exactly NPS’s permitting
requirement infringes on the state’s sovereign and proprietary
interests in its lands and waters, or how the requirement
interferes with the state’s control over and management of
those lands and waters. In the absence of such a conflict,
Alaska’s purported injuries are too “conjectural or
hypothetical” to constitute injuries-in-fact. Id. (quoting
Whitmore, 495 U.S. at 155) (internal quotation marks
omitted).

    Alaska has cited no case that finds standing based simply
on purported violations of a state’s sovereign rights. Rather,
evidence of actual injury is still required. For example, in
Massachusetts v. EPA, 549 U.S. 497 (2007), the Supreme
Court found that Massachusetts had standing to challenge the
EPA’s denial of a rulemaking petition requesting regulation
of greenhouse gas emissions under the Clean Air Act. Id. at
510–11, 526. The Court noted that the state was due “special
solicitude in [the] standing analysis” based on two factors:
(1) Massachusetts sought to vindicate a procedural right,
which eliminated the need under Article III to demonstrate
redressability and immediacy, and (2) Massachusetts’s status
as a “sovereign State.” Id. at 517–20; see also Washington
Envtl. Council v. Bellon, 732 F.3d 1131, 1144–45 (9th Cir.
2013) (distinguishing Massachusetts v. EPA). Even in light
16                  STURGEON V. MASICA

of this special solicitude, however, the Court specifically
found that “[b]ecause the Commonwealth ‘own[ed] a
substantial portion of the state’s coastal property,’ it ha[d]
alleged a particularized injury in its capacity as a landowner”
due to rising global sea levels. Massachusetts, 549 U.S. at
522 (citation omitted).

    Similarly, in Oregon v. Legal Services Corp., 552 F.3d
965 (9th Cir. 2009), Oregon contended that a private,
nonprofit corporation established by the United States to
provide federal funds to local legal assistance programs
“thwart[ed] [its] efforts at policy making with regards to
Oregon’s Legal Service Program.” Id. at 973. We rejected
Oregon’s claim because “there [was] no dispute over
Oregon’s ability to regulate its legal services program, and no
claim that Oregon’s laws ha[d] been invalidated as a result of
the [corporation’s] restrictions.” Id. Because Oregon was
able “to regulate its legal service programs as it desire[d],”
there was thus “no judicially cognizable injury.” Id. at 974.

    Finally, Nevada v. Burford, 918 F.2d 854 (9th Cir. 1990),
is also illustrative. Nevada challenged the Bureau of Land
Management’s decision to grant a right-of-way over
state-owned land to the Department of Energy. Id. at 855.
Because Nevada’s complaint was “silent as to how [the
Bureau’s] alleged violations . . . resulted in injury to Nevada,”
in the absence of demonstrated injury, its claim
“‘constitute[d] a generalized grievance that the [Bureau]
[was] not acting in . . . accordance’ with federal laws” and
was thus “insufficient to demonstrate standing.” Id. at
856–57 (first, third, and fourth alterations added, second
alteration in original) (quoting Nevada v. Burford, 708 F.
Supp. 289, 295 (D. Nev. 1989)). See also Table Bluff
Reservation (Wiyot Tribe) v. Philip Morris, Inc., 256 F.3d
                        STURGEON V. MASICA                               17

879, 883 (9th Cir. 2001) (finding no injury-in-fact where
twenty Native American tribes challenged a Master
Settlement Agreement between Philip Morris, Inc. and
forty-six states, five territories, and the District of Columbia
because the tribes identified no tribal regulations or contracts
that would be affected by the Agreement).

    Similarly, here, Alaska’s claims regarding its sovereign
and proprietary interests lack grounding in a demonstrated
injury. While Alaska alleges that NPS regulations “have
directly interfered with Alaska’s ability as a sovereign to
manage and regulate its land and waters,” Alaska identifies
no conflict between NPS regulations and its own state statutes
and regulations.4 Any injury to Alaska’s sovereign and
proprietary interest is pure conjecture and thus insufficient to
establish standing.

     The third and final basis upon which Alaska relies to
establish standing is the Secretary of the Interior’s denial of
its petition for new administrative proceedings. A plaintiff
possesses standing to enforce procedural rights “so long as
the procedures in question are designed to protect some
threatened concrete interest of his that is the ultimate basis of
his standing.” Lujan, 504 U.S. at 573 n.8. As discussed
above, Alaska fails to identify any “threatened concrete


   4
     Alaska also alleges that the NPS regulations have had “a chilling
effect” on Alaskans’ use and enjoyment of state-owned lands and waters.
But “a state does not have standing ‘to protect her citizens from the
operation of federal statutes.’” Oregon v. Legal Servs. Corp., 552 F.3d
965, 971 (9th Cir. 2009) (quoting Massachusetts v. EPA, 549 U.S. 497,
520 n.17 (2007)). And “the State must articulate an interest apart from the
interests of particular private parties.” Id. (quoting Alfred L. Snapp & Son,
Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 607 (1982)) (internal
quotation mark omitted). Alaska has failed to do so.
18                    STURGEON V. MASICA

interest.” Alaska cannot rely on the Secretary’s denial of its
petition because “[p]articipation in agency proceedings is
alone insufficient to satisfy judicial standing requirements.”
Gettman v. Drug Enforcement Admin., 290 F.3d 430, 433
(D.C. Cir. 2002) (quoting Fund Democracy, LLC v. SEC,
278 F.3d 21, 27 (D.C. Cir. 2002)) (internal quotation marks
omitted). Alaska’s “right to petition the agency does not in
turn ‘automatic[ally]’ confer Article III standing when that
right is deprived.” Id. (alteration in original) (quoting Pet’rs’
Br.).

    Therefore, we hold that Alaska has failed to establish
standing to challenge the NPS regulations. We vacate the
district court’s judgment as to Alaska and remand with
instructions that Alaska’s case be dismissed for lack of
jurisdiction.

                                 IV.

    We now turn to the merits of Sturgeon’s challenge.
Sturgeon contends that § 103(c) of ANILCA bars the
application and enforcement of NPS’s hovercraft ban on the
Nation River,5 which he contends is state-owned land.
According to Sturgeon, the plain text of the statute, its
legislative history, and our decision in City of Angoon v.
Marsh, 749 F.2d 1413 (9th Cir. 1984), support his view.



  5
    Many of Sturgeon’s arguments resemble a facial challenge to NPS’s
general regulatory authority over nonfederal land within conservation
system units. However, the district court’s finding that Sturgeon had
pleaded an as-applied challenge, Sturgeon, 2013 WL 5888230, at *1, is
not contested on appeal, and we therefore limit our consideration to the
regulation as applied to Sturgeon.
                   STURGEON V. MASICA                       19

Before explaining why we find Sturgeon’s contentions
unpersuasive, we offer a bit of background.

                              A.

    ANILCA, enacted in 1980, offered new “protection[s] for
the national interest in the scenic, natural, cultural and
environmental values on the public lands in Alaska, and at the
same time provide[d] adequate opportunity for satisfaction of
the economic and social needs of the State of Alaska and its
people.” 16 U.S.C. § 3101(d). Summarized succinctly,
“ANILCA is generally concerned with the designation,
disposition, and management of land for environmental
preservation purposes.” Stratman v. Leisnoi, Inc., 545 F.3d
1161, 1165 (9th Cir. 2008). To this end, Congress “set aside
approximately 105 million acres of federal land in Alaska for
protection of natural resource values by permanent federal
ownership and management.” Nat’l Audubon Soc’y v. Hodel,
606 F. Supp. 825, 827–28 (D. Alaska 1984). Portions of
those lands were used to expand existing units of the National
Park System and create new units, which were to be
administered by the Secretary of the Interior. 16 U.S.C.
§ 410hh; id. § 410hh-1. Such units included national parks,
preserves, and monuments. See 16 U.S.C. § 410hh; id.
§ 410hh-1. ANILCA refers to units of the National Park
System situated in Alaska as “conservation system unit[s]”
(“CSUs”). 16 U.S.C. § 3102(4).

    Not all lands that lie within the boundaries of a CSU are
owned by the federal government. Where possible, Congress
drew unit boundaries “to include whole ecosystems and to
follow natural features,” and was thus cognizant of the fact
that state, Native, or private-owned land could fall within the
boundaries of CSUs. Marsh, 749 F.2d at 1417 (quoting
20                STURGEON V. MASICA

125 Cong. Rec. 9905 (1979)). The presence of both
federal-owned and nonfederal-owned land lying within CSUs
led Congress to clarify two things: first, what land would
actually comprise the CSUs, and second, more generally, how
land falling within a CSU’s boundaries–whether federally
owned or not–could be regulated. See id. (discussing the
House version of ANILCA and the “Tsongas substitute” in
the Senate).

    Such clarification came in ANILCA § 103(c). The full
text of that subsection reads as follows:

       Only those lands within the boundaries of any
       conservation system unit which are public
       lands (as such term is defined in this Act)
       shall be deemed to be included as a portion of
       such unit. No lands which, before, on, or after
       December 2, 1980, are conveyed to the State,
       to any Native Corporation, or to any private
       party shall be subject to the regulations
       applicable solely to public lands within such
       units. If the State, a Native Corporation, or
       other owner desires to convey any such lands,
       the Secretary may acquire such lands in
       accordance with applicable law (including this
       Act), and any such lands shall become part of
       the unit, and be administered accordingly.

16 U.S.C. § 3103(c).

    Section 103(c) thus contains three separate instructions
regarding the composition and regulation of CSUs. First,
only “public lands” lying within the boundaries of a CSU are
“deemed to be included as a portion of such unit.” Id. Under
                   STURGEON V. MASICA                      21

ANILCA, “public lands” are “[f]ederal lands” (including
“lands, waters, and interests therein”) in which the United
States holds title after December 2, 1980. Id. § 3102(1)–(3).
The first sentence of § 103(c) makes clear that the boundaries
of CSUs “do[] not in any way change the status of that State,
native, or private land” lying within those boundaries.
125 Cong. Rec. 11158 (1979).

    The second sentence of § 103(c) declares that state,
Native, and private-owned land shall not be subject to
“regulations applicable solely to public lands within such
units.” 16 U.S.C. § 3103(c). Accordingly, under § 103(c)’s
plain text, only public land lying within a CSU’s boundaries
may be subjected to CSU-specific regulations—nonfederal
land is expressly made exempt from such regulations. As the
1979 Senate Report on ANILCA makes clear, nonfederal land
would not be “subject to the management regulations which
may be adopted to manage and administer any national
[CSU] which is adjacent to, or surrounds, the private or
non-federal public lands.” S. Rep. No. 96-413, at 303 (1979),
reprinted in 1980 U.S.C.C.A.N. 5070, 5247 (emphasis
added). Importantly for purposes of this case, in contrast to
CSU-specific regulations, “[f]ederal laws and regulations of
general applicability to both private and public lands” are
“unaffected,” and “would be applicable to private or
non-federal public land holdings within [CSUs].” Id.

    Finally, § 103(c)’s third sentence provides that the
Secretary of the Interior may acquire nonfederal land lying
within a CSU’s boundaries; such land would then “become
part of the unit” and may “be administered accordingly.”
16 U.S.C. § 3103(c). Once acquired, what was previously
nonfederal land would no longer be free from “regulations
applicable solely to public lands within [CSUs].” Id.; see
22                 STURGEON V. MASICA

also 126 Cong. Rec. 21882 (1980) (noting that “if the
[Native-]corporations ever decide to dispose of their property,
[it] could become part of the [CSU]”).

                              B.

    With this background in mind, we easily resolve
Sturgeon’s appeal. Sturgeon argues that the plain language
of ANILCA § 103(c) removes nonfederal lands from the
reach of federal regulations promulgated to manage public
lands. Thus, his argument goes, NPS may not enforce the
hovercraft ban on the lower portion of the Nation River that
falls within the Yukon-Charley because the water and
submerged land of that river is owned by the state of Alaska.

    While we agree with Sturgeon that § 103(c) is
unambiguous, we find that it unambiguously forecloses his
interpretation. The plain text of § 103(c) only exempts
nonfederal land from “regulations applicable solely to public
lands within [CSUs].” 16 U.S.C. § 3103(c) (emphasis
added). The regulation at issue, banning hovercraft use in the
Yukon-Charley, is not so limited.

    In 1976, Congress vested the Secretary of the Interior
with the authority to “[p]romulgate and enforce regulations
concerning boating and other activities on or relating to
waters located within areas of the National Park System,
including waters subject to the jurisdiction of the United
States.” 16 U.S.C. § 1a-2(h). Pursuant to this grant of
authority, the Secretary promulgated a number of regulations
to “provide for the proper use, management, government, and
protection of persons, property, and natural and cultural
resources within areas under the jurisdiction of the National
Park Service.” 36 C.F.R. § 1.1(a). Within the chapter of the
                       STURGEON V. MASICA                              23

Code of Federal Regulations containing those regulations,
parts 1 through 5 “apply to all persons entering, using,
visiting, or otherwise within” federally owned lands and
waters administered by NPS and “[w]aters subject to the
jurisdiction of the United States located within the boundaries
of the National Park System, including navigable waters.” 36
C.F.R. § 1.2(a)(1), (3). The hovercraft ban is located within
part 2 of that chapter. See 36 C.F.R. § 2.17(e).

    In short, then, the hovercraft ban is not one that “appli[es]
solely to public lands within [CSUs]” in Alaska. 16 U.S.C.
§ 3103(c). Rather, this regulation applies to all federal-
owned lands and waters administered by NPS nationwide, as
well as all navigable waters lying within national parks.
Thus, even assuming (without deciding) that the waters of
and lands beneath the Nation River have been “conveyed to
the State” for purposes of § 103(c), that subsection does not
preclude the application and enforcement of the NPS
regulation at issue. Because of its general applicability, the
regulation may be enforced on both public and nonpublic
lands alike within CSUs. Though Sturgeon might prefer a
more robust regulatory exemption, we “must presume that a
legislature says in a statute what it means and means in a
statute what it says.” Barnhart v. Sigmon Coal Co., Inc.,
534 U.S. 438, 461–62 (2002) (quoting Conn. Nat’l Bank v.
Germain, 503 U.S. 249, 253–54 (1992)).6



 6
    Because we resolve this case based on the plain text of the statute, we
need not address whether our decisions in John v. United States (Katie
John III), 720 F.3d 1214 (9th Cir. 2013), John v. United States (Katie
John II), 247 F.3d 1032 (9th Cir. 2001) (en banc) (per curiam), or State of
Alaska v. Babbitt (Katie John I), 72 F.3d 698 (9th Cir. 1995) supply an
alternative basis for affirming the district court.
24                  STURGEON V. MASICA

                              C.

    Sturgeon acknowledges that § 103(c)’s language exempts
nonfederal lands from regulations applicable “solely” to
public lands, but argues that overreliance on the word
“solely” leads to a result contrary to the express legislative
purpose of restricting federal authority over nonfederal land
within CSUs. “When confronted with a statute which is plain
and unambiguous on its face, we ordinarily do not look to
legislative history as a guide to its meaning.” Tennessee
Valley Auth. v. Hill, 437 U.S. 153, 184 n. 29 (1978); see also
Balen v. Holland Am. Line Inc., 583 F.3d 647, 653 (9th Cir.
2009) (quoting North Dakota v. United States, 460 U.S. 300,
312 (1983)) (internal quotation mark omitted) (stating that
when statutory language is clear, its “language must
ordinarily be regarded as conclusive”). But even if we
consider the legislative history of ANILCA, we find no
support for Sturgeon’s claim. Rather, the legislative records
from the House and Senate contain numerous statements
supporting the plain language of the statute. The sponsor of
§ 103(c) in the House offered the view that his amendment
“restate[d] and ma[de] clear” that nonfederal lands within
CSUs would not be “subject to regulations which are applied
to public lands which, in fact, are part of the unit.” 125 Cong.
Rec. 11158 (1979). The primary sponsor of ANILCA in the
House declared that nonfederal land would not be constrained
by “regulations applicable to the public lands within the
specific conservation system unit.” 125 Cong. Rec. 9905
(1979). The House Concurrent Resolution that added
§ 103(c) to ANILCA specified that “only public lands (and
not State or private lands) are to be subject to the [CSU]
regulations applying to public lands.” 126 Cong. Rec. 30498
(1980). Finally, the Senate Report notes that §103(c) would
exempt nonfederal land from “regulations which may be
                       STURGEON V. MASICA                             25

adopted to manage and administer any [CSU] which is
adjacent to, or surrounds, the private or non-Federal public
lands.” S. Rep. No. 96-413, at 303 (1979), reprinted in 1980
U.S.C.C.A.N. 5070, 5247.7 Rather than help Sturgeon, the
legislative history confirms that ANILCA § 103(c) did not
purport to exempt nonfederal lands within CSUs from
generally applicable federal laws and regulations like the
hovercraft ban.

                                   D.

    Next, Sturgeon argues that our decision in City of Angoon
v. Marsh, 749 F.2d 1413 (9th Cir. 1984), supports his
interpretation. Sturgeon’s reliance on Marsh, however, is
misplaced. Marsh involved the interaction between two
subsections of ANILCA § 503. The first, § 503(b),
established the Admiralty Island National Monument, which
was composed of 921,000 acres “of public lands.” Id. at 1416
(emphasis omitted) (quoting ANILCA, Pub. L. No. 96-487,
§ 503(b), 94 Stat. 2371 (1980)). The second, § 503(d), stated
that “[w]ithin the Monument[], the Secretary shall not permit
the sale of [sic] harvesting of timber.” Id.

    Reading these two subsections in conjunction, we held
that the district court erred in finding that “all lands within the
boundaries of a National Forest System Monument”–

  7
    Sturgeon also claims that until 1996, NPS did not purport to have
regulatory authority over state-owned lands and waters within CSUs, but
in July 1996, NPS reversed course. Even if so, NPS’s current view
comports with the text of the statute, and to the extent Sturgeon believes
that NPS’s purported change in position militates against deference,
“[a]gency inconsistency is not a basis for declining to analyze the
agency’s interpretation under the Chevron framework.” Nat’l Cable &
Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005).
26                 STURGEON V. MASICA

including private lands–“come within the harvesting
prohibition of section 503(d).” Id. (emphasis omitted). We
pointed out that under § 503(b), the Admiralty Island
National Monument, “by definition, consists solely of public
or federally owned lands.” Id. Thus, § 503(d)’s use of the
phrase “[w]ithin the Monument” was inapplicable “to private
lands which are within the boundaries of a national forest
conservation system unit.” Id. (emphasis added and omitted).

    Marsh clearly is inapposite to the present dispute. First,
Marsh’s discussion of § 103(c) is largely dicta because that
subsection was inapplicable to the timber harvesting ban at
issue. While ANILCA § 103(c) refers to “regulations
applicable solely to public lands within such units,” § 503(d)
imposes a statutory prohibition against timber harvesting. At
most, Marsh drew inferences from § 103(c) for the purpose
of determining the reach of § 503(d). See id. at 1418 (noting
that the court examined sections 102, 103(c), 503(d), and
506(c) “harmoniously” to determine Congressional intent
regarding the ban on timber harvesting). Second, Marsh
offers little guidance in Sturgeon’s case because, if
promulgated as a regulation, § 503(d)’s ban on timber
harvesting would fall under § 103(c)’s exception to the
application of regulations applying solely to public lands,
while NPS’s hovercraft ban does not. Section 503(d)
specifically refers to activities taking place “[w]ithin the
Monument[],” and thus only limits conduct taking place on
public lands within a specific CSU. For that reason, if
promulgated as an agency regulation, its harvesting ban
would qualify as a “regulation[] applicable solely to public
lands within [CSUs],” and would be unenforceable on state,
Native, or private-owned land under ANILCA § 103(c). As
we noted above, NPS’s hovercraft ban is not so constrained,
and it applies to federally owned lands and waters
                   STURGEON V. MASICA                      27

administered by NPS nationwide, as well as navigable waters
within national parks.

                              V.

    We reject two additional arguments asserted by Sturgeon,
that the Secretary of the Interior exceeded her statutory
authority in promulgating the regulation at issue and that her
action raises serious constitutional concerns.

                              A.

    The 1976 Park Service Administration and Improvement
Act (“1976 Act”) grants the Secretary of the Interior broad
authority over boating and water-related activities within the
National Park System. That authorization provides as
follows:

       [T]he Secretary of the Interior is authorized
       . . . [to] [p]romulgate and enforce regulations
       concerning boating and other activities on or
       relating to waters located within areas of the
       National Park System, including waters
       subject to the jurisdiction of the United States:
       Provided, That any regulations adopted
       pursuant to this subsection shall be
       complementary to, and not in derogation of,
       the authority of the United States Coast Guard
       to regulate the use of waters subject to the
       jurisdiction of the United States.

16 U.S.C. § 1a-2(h). Sturgeon contends that the latter portion
of this subsection restricts the Secretary’s regulatory power
28                     STURGEON V. MASICA

and does not permit her to regulate any and all activities on
waters within national parks.

    However, the plain text of the 1976 Act merely requires
that any regulations promulgated by the Secretary
complement, and not derogate, Coast Guard authority over
waters subject to federal jurisdiction. It does not, as Sturgeon
argues, limit the Secretary’s regulatory authority to that
enjoyed by the Coast Guard. The Oxford English Dictionary
defines “complement” to mean “to supply what is wanting,”
3 Oxford English Dictionary 610 (2d ed. 1989), and
“derogate” to mean to “diminish,” id. at 504. Thus, under the
1976 Act, the Secretary may regulate boating and other
water-related activities taking place within the National Park
System and its navigable waters so long as those regulations
supplement and do not diminish the Coast Guard’s authority.8

    Indeed, the legislative history of the 1976 Act makes this
clear. The concern regarding the regulatory authority of the
Coast Guard was first raised by the Secretary of the Interior
in a letter to the House Committee on Interior and Insular
Affairs.9 H.R. Rep. No. 94-1569, at 13 (1976), reprinted in

  8
   Moreover, ANILCA § 1319 provides that “[n]othing in [the statute]
shall be construed as . . . superseding, modifying, or repealing, except as
specifically set forth in this Act, existing laws applicable to the various
Federal agencies which are authorized to . . . exercise licensing or
regulatory functions in relation thereto.” 16 U.S.C. § 3207 (emphasis
added).
  9
    The Secretary of Transportation also submitted a letter to the House
Committee “strongly object[ing]” to the fact that the bill as drafted “would
authorize the Secretary of the Interior to promulgate and enforce boating
regulations which relate to construction, performance, and equipment
standards”–responsibility for which had been previously delegated to “the
Secretary of the department in which the Coast Guard is operating.” H.R.
                     STURGEON V. MASICA                          29

1976 U.S.C.C.A.N. 4290, 4299. The Secretary noted that the
Coast Guard possessed existing authority to “promulgate and
enforce regulations for the promotion of safety of life and
property on . . . waters subject to the jurisdiction of the
United States.” Id. (alteration in original) (emphasis added)
(quoting 14 U.S.C. § 2(3)). Because many waters within the
National Park System were navigable, the Secretary noted
that his agency would “exercise authority concurrent with the
Coast Guard in many instances,” and thus recommended an
amendment clarifying that the bill’s grant of regulatory
authority would “not diminish the Coast Guard’s authority
under existing law to regulate boat design and safety.” Id.
The remainder of the bill would still, however, grant her the
authority “to regulate recreational, commercial and other
uses and activities relating to all waters of the National Park
System.” Id. (emphasis added).

    The statute reflects just such a clarifying amendment. See
16 U.S.C. § 1a-2(h). Thus, both the plain text and the
legislative history of the 1976 Act make clear that Sturgeon’s
argument that the Secretary of the Interior exceeded her
statutory authority is without merit.

                                B.

    Finally, Sturgeon contends that the Secretary’s exercise
of her regulatory authority under the 1976 Act implicates
“serious constitutional concerns.” Specifically, he raises the
specter of potential violations of the Property and Commerce
Clauses, though without offering any specifics as to how or
why the NPS regulations contravene those clauses. We


Rep. No. 94-1569, at 24 (1976), reprinted in 1976 U.S.C.C.A.N. 4290,
4310.
30                  STURGEON V. MASICA

therefore decline to invalidate NPS’s hovercraft ban on
constitutional grounds because “[w]hatever the extent of the
State’s proprietary interest in [its] river[s], the pre-eminent
authority to regulate the flow of navigable waters resides with
the Federal Government.” New England Power Co. v. New
Hampshire, 455 U.S. 331, 338 n.6 (1982); see also Alaska v.
United States, 545 U.S. 75, 116–17 (2005) (Scalia, J.,
concurring in part and dissenting in part) (“If title to
submerged lands passed to Alaska, the Federal Government
would still retain significant authority to regulate activities in
the waters of Glacier Bay by virtue of its dominant
navigational servitude, other aspects of the Commerce
Clause, and even the treaty power.”).

                               VI.

    We hold that even assuming that the waters of and lands
beneath the Nation River have been “conveyed to the State”
for purposes of ANILCA § 103(c), NPS’s hovercraft ban is
not a regulation that applies solely to public lands within
CSUs in Alaska. Therefore, as to Sturgeon, we affirm the
district court’s grant of summary judgment in favor of the
federal appellees. Because Alaska cannot establish standing
on this record, we vacate the district court’s judgment as to
Alaska and remand with instructions that Alaska’s action be
dismissed for lack of subject matter jurisdiction.

  AFFIRMED IN PART,                       VACATED          AND
REMANDED IN PART.